     Case 2:21-cv-00003-KJD-VCF Document 16 Filed 02/23/21 Page 1 of 2



 1
 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                   ***
 5    MARSHALL A. KHAN,                                      Case No. 2:21-cv-00003-KJD-VCF
 6                                              Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                             MAGISTRATE JUDGE’S REPORT AND
 7           v.                                                    RECOMMENDATION
 8    ANDREW SAUL, Commissioner of Social
      Security,
 9
                                             Defendant.
10
            Before the Court for consideration is the Report and Recommendation (ECF #8)
11
     containing the findings and recommendations of Magistrate Judge Cam Ferenbach entered
12
     January 25, 2021, recommending that Plaintiff’s motion to proceed in forma pauperis be denied
13
     and the case administratively closed. Plaintiff did not file an objection but filed multiple
14
     documents in opposition to the report and recommendation, including a Petition for Judicial
15
     Review (ECF #10), Motion for Exclusive Rights (ECF #11), Motion for Estoppel against the
16
     Government (ECF #12), and Motion for Entry of Clerk’s Default Judgment (ECF #15).
17
            The Court has conducted a de novo review of the record in this case in accordance with
18
     28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
19
     Recommendation (ECF #8) containing the findings and recommendations of Magistrate Judge
20
     Ferenbach, entered January 25, 2021, should be ADOPTED and AFFIRMED. Plaintiff argues
21
     that the magistrate judge may not participate in the litigation because Plaintiff did not consent to
22
     a magistrate judge hearing his case. “Pursuant to 28 U.S.C. § 636(b), a magistrate is authorized
23
     to prepare a report and recommendation that disposes of a claim or defense, and no consent of
24
     the parties is necessary.” Venegas v. United States, No. 89-55026, 921 F.2d 282, at *1 (9th Cir.
25
     1990) (unpublished). The magistrate judge properly submitted a report and recommendation that
26
     this Court reviewed in making its determination.
27
     //
28
     Case 2:21-cv-00003-KJD-VCF Document 16 Filed 02/23/21 Page 2 of 2



 1          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 2   Recommendation (ECF #8) is ADOPTED and AFFIRMED.
 3          IT IS FURTHER ORDERED that all remaining motions are DENIED as moot.
 4          IT IS FINALLY ORDERED that the case be administratively closed.
 5   Dated this 23rd day of February, 2021.
 6
                                              _____________________________
 7
                                               Kent J. Dawson
 8                                             United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
